UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4016


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP WHITEHURST, a/k/a L’il Phil, a/k/a Lil Phil, a/k/a
Philip Whitehurst,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cr-00567-AW-8)


Submitted:   March 24, 2015                 Decided:   March 31, 2015


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marnitta L. King, KING LAW, P.A., Largo, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Arun G.
Rao, David I. Salem, Thomas M. Sullivan, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip Whitehurst pled guilty to: Count 1, conspiracy to

distribute and possess with intent to distribute 5 kilograms or

more of cocaine and 280 grams or more of cocaine base; Count 2,

possession     with    intent     to    distribute        cocaine;    and    Count    3,

possession of a firearm by a convicted felon.                        He received an

aggregate     sentence    of    294     months    of      imprisonment, below        his

properly calculated advisory Sentencing Guidelines range of 360

months-life (with concurrent sentences of 240 months and 120

months for Counts 2 and 3 respectively).                    On appeal, Whitehurst

alleges the district court procedurally erred in calculating the

drug weight attributable to him.                 For the reasons that follow,

we affirm.

       We     generally        review      any         criminal      sentence        for

reasonableness under a deferential abuse-of-discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Rivera–Santana, 668 F.3d 95, 100 (4th Cir. 2012).                           Whitehurst

only   alleges   procedural       error,      here     that   the    district    court

attributed too much cocaine base “crack” to him.                     We must ensure

that    the   district    court       committed      no    significant      procedural

error, such as failing to calculate (or improperly calculating)

the    Sentencing     Guidelines       range,    treating      the   Guidelines       as

mandatory, failing to consider the 18 U.S.C. § 3553(a) (2012)

factors, selecting a sentence based on clearly erroneous facts,

                                          2
or failing to adequately explain the chosen sentence—including

an    explanation         for    any    deviation         from    the    Guidelines    range.

Gall, 552 U.S. at 51; United States v. Carter, 564 F.3d 325,

328-29       (4th     Cir.      2009).         We    review       the    district     court’s

calculation of the quantity of drugs attributable to a defendant

for    sentencing         purposes       for    clear       error.       United    States   v.

Randall, 171 F.3d 195, 210 (4th Cir. 1999).

       Our review of the record reveals no clear error by the

district court in finding Whitehurst responsible for between 2.8

and    8.4    kilograms         of   crack.          The   district       court    based    its

decision       on     the       testimony      of     a    government       agent     at    the

sentencing          hearing,      the    recommendations            in    the     presentence

report, and the trial testimony of witnesses in a co-defendant’s

trial.        In these circumstances we find that information relied

upon     by     the       district       court       had     “sufficient          indicia    of

reliability to support its probable accuracy.”                             U.S. Sentencing

Guidelines Manual, (“USSG”) § 6A1.3(a) (2013).                             Accordingly, we

find no clear error and affirm Whitehurst’s sentence.                                Randall,

171 F.3d at 210.             We deny Whitehurst’s pending motions to allow

defendant to file an appeal and motion for other relief.

       We dispense with oral argument because the facts and legal

contentions         are   adequately        presented        in    the    materials    before

this court and argument would not aid the decisional process.

                                                                                     AFFIRMED

                                                 3